Exhibit 10.22

AUTHENTIDATE HOLDING CORP.

Stock Option Certificate

And Agreement

 

Date of Grant:

                                    Option No. AHC –                        

Name of Optionee:

                                      

Number of Shares:

                                      

Price Per Share:

   $                              

Expiration Date:

                                      

Effective on the date of grant specified above (the “Date of Grant”), the Board
of Directors (“Board”), or the Stock Option Committee (“Committee”) designated
by the Board, of Authentidate Holding Corp. (the “Company”) has granted to the
above-named optionee (the “Optionee”) an option (the “Option”) to purchase from
the Company, for the price per share set forth above, the number of shares (the
“Shares”) of Common Stock, $.001 par value per share (the “Stock”) of the
Company set forth above pursuant to the terms and conditions of the 2010
Employee Stock Option Plan (“Plan”) which is incorporated in this Option as
though set forth in full. This Option is intended to be treated as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

The terms and conditions of the Option granted hereby are as follows:

1. The number and price of the Shares subject to this Option shall be the number
and price set forth above, subject to any adjustments which may be made pursuant
to Section 9 below.

2. Subject to the terms and conditions set forth in this Option, this Option may
be exercised to purchase the Shares covered by this Option in accordance with
the provisions of this paragraph.

(a) With respect to all of the Shares covered by this Option this Option may be
exercised to purchase the Shares as follows: Commencing on the first anniversary
of the Date of

 

1



--------------------------------------------------------------------------------

Grant, up to an aggregate of              of the aggregate number of Shares
covered by this Option; and thereafter increasing in equal amounts of
             of the unvested portion of the Shares on each             
anniversary for the next              thereafter; and after the third
anniversary of the Date of Grant, but prior to 5:00 p.m., New York time on the
Expiration Date, all of the Shares covered by this Option. This Option shall
terminate and no Shares may be purchased after 5:00 p.m., New York time on the
Expiration Date.

3. Except as provided in Section 7 of this Option, this Option may not be
exercised unless the Optionee is in the employ of the Company or one of its
parent or subsidiary corporations (as within the meaning of Section 425(e) and
(f) of the Code respectively) on the date of such exercise and shall have been
such employee continuously since the Date of Grant of this Option.

4. Subject to the terms and conditions set forth in this Option, this Option is
exercisable by a written notice signed by you and delivered to the Company at
its executive offices, signifying your election to exercise this Option. The
notice must state the number of Shares as to which your Option is being
exercised, must contain a statement by you (in a form acceptable to the Company)
that such Shares are being acquired by you for investment and not with a view to
their distribution or resale (unless a Registration Statement covering the
Shares has been declared effective by the Securities and Exchange Commission)
and must be accompanied by the full purchase price of the Shares being
purchased. Payment shall be in cash, or by certified or bank cashier’s check
payable to the order of the Company, free from all collection charges, provided,
however, that payment may be made in shares of Mature Stock owned by the
Optionee having a market value on the date of exercise equal to the aggregate
purchase price, or in a combination of cash and Mature Stock. For the purposes
of this

 

2



--------------------------------------------------------------------------------

provision, Mature Stock shall mean shares of the Company’s Common Stock that are
owned by the Optionee for a minimum of six months prior to the date the Optionee
exercises this Option. For these purposes, the market value per share of Mature
Stock shall be: (i) if the Stock is traded on a national securities exchange,
including the Nasdaq Stock Market (“Nasdaq”), the per share closing price of the
Stock on the principal securities exchange on which they are listed or on
Nasdaq, as the case may be, on the date of exercise (or if there is no closing
price for such date of exercise, then the last preceding business day on which
there was a closing price); or (ii) if the Stock is traded in the
over-the-counter market and quotations are published on the Nasdaq quotation
system, the closing bid price of the Stock on the date of exercise as reported
by Nasdaq (or if there is no closing bid prices for such date of exercise, then
the last preceding business day on which there was a closing bid price); or
(iii) if the Stock is traded in the over-the-counter market but bid quotations
are not published on Nasdaq, the closing bid price per share for the Stock as
furnished by a broker-dealer which regularly furnishes price quotations for the
Stock.

If notice of the exercise of this Option is given by the person or persons other
than you, the Company may require, as a condition to the exercise of this
Option, the submission to the Company of appropriate proof of the right of such
person or person to exercise this Option.

Certificate for Shares so purchased will be issued as soon as practicable. The
Company, however, shall not be required to issue or deliver a certificate for
any Shares until it has complied with all requirements of the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, any stock
exchange on which the Company’s Stock may then be listed and all applicable
state laws in connection with the issuance or sale of such Shares or the listing
of such Shares on such exchange. Until the issuance of the certificate for such
Shares, you or such other person as may be entitled to exercise this Option,
shall have none of the rights of a stockholder with respect to Shares subject to
this Option.

 

3



--------------------------------------------------------------------------------

5. As soon as practicable after the Company receives payment for the Shares, it
shall deliver a certificate or certificates representing the Shares so purchased
to the Optionee.

6. This Option is personal to the Optionee and during the Optionee’s lifetime
may be exercised only by the Optionee. This Option shall not be transferable
other than by will or the laws of descent and distribution.

7. In the event that the option holder ceases to be an employee of the Company
or of any subsidiary for any reason other than permanent disability (as
determined by the Board of Directors) or death, this Option, including any
unexercised portion thereof, which was otherwise exercisable on the date of
termination, shall expire unless exercised within a period of three months from
the date on which the Optionee ceased to be so employed, but in no event after
the Expiration Date. In the event of the death of Optionee during this three
month period, this Option shall be exercisable by his or her personal
representatives, heirs or legatees to the same extent that the Optionee could
have exercised this Option if he or she had not died, for the three months from
the date of death, but in no event after the Expiration Date. In the event of
the permanent disability of Optionee while an employee of the Company or of any
subsidiary, that portion of the Option which had become exercisable on the date
of such permanent disability shall be exercisable for twelve (12) months after
the date of permanent disability, but in no event after the Expiration Date. In
the event of the death of the Optionee while an employee of the Company or any
subsidiary, or during the twelve (12) month period after the date of permanent
disability of the Optionee, that portion of the Option which had become
exercisable on the date of death shall be exercisable by his or her personal
representatives, heir or legatees at any time prior to the expiration of twelve
(12) months from the date of the death of Optionee, but in no event after the
Expiration Date. In the event the Optionee’s employment is terminated for Cause,
Options granted and not exercised as of such termination shall terminate
immediately and be null and void.

 

4



--------------------------------------------------------------------------------

8. This Option does not confer on the Optionee any right to continue in the
employ of the Company or interfere in any way with the right of the Company to
determine the terms of the Optionee’s employment.

9. In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, or any
other change in the corporate structure or Stock of the Company, the Board shall
make such adjustments, if any, as it deems appropriate in the number and kind of
shares covered by this Option, or in the Option price, or both. Notwithstanding
any provision to the contrary, the Committee or the Board may cancel, amend,
alter or supplement any term or provision of this Option to avoid the penalty
provisions of Section 4999 of the Code.

10. This Option shall be subject to the requirement that if at any time the
Board shall determine that the registration, listing or qualification of the
Shares covered hereby upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the granting of this
Option or the purchase of the Shares, this Option may not be exercised unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board. The Board may require that the person exercising this Option shall make
such representations and agreements and furnish such information as it deems
appropriate to assure compliance with the foregoing or any other applicable
legal requirements.

 

5



--------------------------------------------------------------------------------

11. To the maximum extent permissible under the Code, this Option is intended to
qualify for “incentive stock option” treatment under the provisions of
Section 422 of the Code. It is understood and acknowledged by Optionee, however,
that all of the options represented by this Option Certificate may not qualify
as Incentive Stock Options. You are therefore urged to consult with your
individual tax advisor prior to exercising this Option since the exercise of
this Option may result in adverse tax consequences including the payment of
additional federal and/or state income taxes.

12. All notices hereunder to the Company shall be delivered or mailed to the
following address:

Authentidate Holding Corp.

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

Attention:        President

Such address for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the Optionee.

 

AUTHENTIDATE HOLDING CORP. By:  

 

 

O’Connell Benjamin,

 

President

 

ATTEST:

 

William A. Marshall, Chief Financial Officer

 

6



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

 

TO: Authentidate Holding Corp.

 

300 Connell Drive, 5th Floor

  Berkeley Heights, NJ 07922

The undersigned holder hereby irrevocably elects to exercise the right to
purchase                      shares of Common Stock covered by this Option
Agreement according to the conditions hereof and herewith makes full payment of
the Exercise Price of such shares.

Kindly deliver to the undersigned a certificate representing the Shares.

INSTRUCTIONS FOR DELIVERY

Name:                                          
                                                                        

(please typewrite or print in block letters)

Address:                                          
                                                                    

Dated:                                         
                                                                          

Social Security/Tax ID No.                                          
                                     

Signature                                          
                                                                    

 

STATE OF   ) COUNTY OF   ) SS.:

On this      day of             ,             before me personally came to me
known and known to me to be the individual described in and who executed the
foregoing instrument and (s)he acknowledged to me that (s)he executed the same.

 

 

 

Notary Public

 

7